SCHALL, Circuit Judge,
dissenting-in-part.
I agree with the majority that the district court erred in granting summary judgment of unenforceability with respect to the '161 and '154 patents. I therefore join the court’s opinion insofar as it vacates the judgment of unenforceability and remands the case to the district court for further proceedings on that issue. However, because I believe that claim 1 of the '154 patent is patentably distinct from claim 8 of the '818 patent, I respectfully dissent from the court’s opinion insofar as it holds that claim 1 is invalid by reason of obviousness-type double patenting.
I.
Claim 8 of the '818 patent depends from claims 6 and 7 of the patent. Claim 6 of the '318 patent claims an improved release oral pharmaceutical composition having (i) “a core comprising the therapeutically active compound,” (ii) “a first inner layer coating on the core,” and (iii) “a second outer layer coating on the inner layer.” '318 patent, col.5 11.42-55. Claim 7 claims a pharmaceutical composition according to claim 6 wherein the therapeutically active compound in the core has a solubility in a specified pH range. Id. col.5 11.56-59. Claim 8 claims the composition of claim 7
wherein the active compound is quini-dine sulphate, quinidine bisulphate, qui-nidine gluconate, quinidine hydrochloride, metoprolol tartrate,- metoprolol succinate, metoprolol fumarate, or fu-rosemide, 5-aminosalicylic aicd [sic], propranolol or alprenolol or a pharma-ceutically acceptable salt thereof, or a mixture thereof with another weak base, weak acid, or salt thereof having a pka of 1 to 8.
Id. col.5 11.61-68 (emphasis added).
As I think the majority does, I agree with the district court that, distilled to its essence, claim 8 of the '318 patent claims an oral pharmaceutical composition that has (i) a core that contains one of eleven possible active ingredients (metoprolol suc-cinate being one of the eleven), (ii) an inner coating surrounding the core (that allows a controlled release of the active ingredient), and (iii) an outer coating (that resists dissolving in the stomach, with the goal of releasing the active ingredient close to or within the colon).
Claim 1 of the '154 patent, which is the sole claim of that patent, claims the compound metoprolol succinate. '154 patent, *1022eol.2. 1.36. As just seen, metoprolol succi-nate is one of the possible active compounds of the composition of claim 8 of the '318 patent.
The majority starts from the premise that claim 8 of the '318 patent claims (i) a composition comprised of one compound of an enumerated list of eleven compounds (one of which is metoprolol succinate); (ii) an inner layer; and (iii) an outer layer. Op. at 1017. The majority states that “the composition of the [’318] patent claim includes the compound of the [T54] patent claim in its entirety. Specifically, the [’318] patent not only discloses but also claims a composition comprised-in-part of metoprolol succinate.” Id. at 1019. The majority reasons that “a claim on a compound (A)” is “an obvious variant of an earlier claim on a composition comprised of compound (A), inner layer (B), and outer layer (C)” Id. Based upon that reasoning, the majority concludes that claim 1 of the '154 patent is invalid by reason of obviousness type double patenting because it is an obvious variation of claim 8 of the '318 patent. Id. at 1017.
II.
A double patenting analysis turns on what is claimed. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1275 (Fed.Cir.1992) (“[T]he law of double patenting is concerned only with what patents claim. ‘Double patenting,’ therefore, involves an inquiry into what, if anything, has been claimed twice.”) To me, the critical point is that, in this case, the compound metoprolol succinate has not “been claimed twice.” We explained in General Foods:
[E]ach claim is an entity which must be considered as a whole. It cannot be said' — though it often is, incorrectly, by the uninitiated — that a part of a claim is “claimed” subject matter. For example, a claim to a process comprising the step A followed by step B followed by step C defines, as a matter of law, only the AB-C process and one cannot properly speak of any single step as being “claimed”, for it is not; all that is claimed is the process consisting of the combination of all three steps. Such a claim, therefore, creates no patent right or monopoly in step A, no right to prevent others from using step A apart from the combination of steps A-B-C. Step A is not “patented.”
Another way of stating the legal truism is that patent claims, being definitions which must be read as a whole, do not “claim” or cover or protect all that their words may disclose. Even though the claim to the A-B-C combination of steps contains a detailed description of step A, that does not give the patentee any patent right in step A and it is legally incorrect to say that step A is “patented.”
972 F.2d at 1274-75 (emphases in original); see also Apple Computer, Inc. v. Articulate Sys., Inc., 234 F.3d 14, 25 (Fed.Cir.2000).
Bearing the foregoing in mind, I believe that what is patented by claim 8 of the '318 patent is a three-element composition having (i) a core with any one of eleven possible compounds, one of them being metoprolol succinate; (ii) an inner coating; and (iii) an outer coating. Anything less than a compound with all three of these elements is not what is claimed. See General Foods, 912 F.2d at 1280 (“There is a claim 1 [of the '619 patent] and the first step of its 9 recited steps is designated ‘(a).’ ... [S]tep (a) is not ‘claimed’ in the '619 patent, nor is it ‘patented’ or ‘covered’ ... What is patented by claim 1 of '619 is a 9-step caffeine recovery process, nothing more and nothing less.” (emphases in original)). In contrast, what is claimed by *1023claim 1 of the '154 patent is a single compound: metoprolol succinate.
In my view, a comparison of the inventions actually patented by the two claims reveals that claim 1 of the '154 patent is patentably distinct from claim 8 of the '318 patent. Far from claiming an obvious variation on the three-element composition 2006-1254 claimed in the '318 patent, the '154 patent, I think, lacks any semblance to the second two elements in the three-element composition of claim 8. The patent does not claim any type of inner coating or outer coating whatsoever. While the first element of claim 8 of the '319 patent does disclose metoprolol succinate as one possible active ingredient, that disclosure does not equate to a claim for metoprolol succi-nate or render obvious the '154 patent claim to that compound. In short, the two claims involve different inventions. See Aro Mfg. Co. v. Convertible Top Replacement Co., 365 U.S. 336, 344, 81 S.Ct. 599, 5 L.Ed.2d 592 (1961) (recognizing that “if anything is settled in the patent law, it is that the combination patent covers only the totality of the elements in the claim and that no element, separately viewed, is within the grant”); Leeds & Catlin Co. v. Victor Talking Mach. Co., 213 U.S. 301, 318, 29 S.Ct. 495, 53 L.Ed. 805 (1909) (noting that “[a] combination is a union of elements, which may be partly old and partly new, or wholly old or wholly new. But, whether new or old, the combination is a means — an invention — distinct from them”).
I believe the law is that there is no double patenting simply because a later claimed element is set forth in an earlier claim to a combination. Significantly, in General Foods, claims 1 and 4 of a later issued patent, the “decaffeination patent,” defined a process of decaffeinating raw coffee with supercritical water-moist carbon dioxide and recovering the decaffeinated coffee. 972 F.2d at 1277-78. The district court relied on claim 1 of an earlier issued patent, the “caffeine recovery patent,” to invalidate the later issued decaffei-nation patent claims based on double patenting. Id. at 1274. The earlier caffeine recovery patent defined a 9-step process of obtaining caffeine from green coffee. Id. at 1280. The first step recited “the essence of the very same process claimed in the [later issued] patent in suit.” Id. at 1280. The district court determined that the first step of the earlier caffeine recovery patent anticipated, or at least rendered obvious, claims 1 and 4 of the later decaf-feination patent because every step of claims 1 and 4 were set forth in the first step of the caffeine recovery patent. On appeal, this court concluded that the district court had erroneously used the disclosure in the first step of the caffeine recovery patent as though it was prior art. Id. at 1281. After describing the claimed inventions, this court stated: “It should be amply clear by now that the decaffeination invention and the caffeine recovery invention are separate and distinct inventions, directed to different objectives, and pat-entably distinguishable one from the other.” Id. at 1277 (emphases in original). In sum, General Foods held that a later patent claim to step A is patentably distinct from an earlier patent claim to steps A-B-C-D. To me, it follows that, in this case, a later patent claim to compound A is patentably distinct from an earlier patent claim to composition A-B-C. See also In re Walles, 54 C.C.P.A. 710, 366 F.2d 786 (1966) (finding that patent claims to a hair setting composition, in which the resin of the appealed claims provided one component, were not a bar per se to the application claims to the resin itself); In re Allen, 52 C.C.P.A. 1315, 343 F.2d 482 (1965) (holding no double patenting between the claims on appeal, directed to a whaler bracket per se, and patent claims directed *1024to a combination of walls, headed tie rods having spacing washers and positioning means, and a whaler bracket); In re Heinle, 52 C.C.P.A. 1164, 342 F.2d 1001 (1965) (reversing Patent Office Board of Appeals double patenting rejection of claims to a single element E based on a patent claim to a combination of A, B, C, D, and E).1
While the majority recognizes General Foods and Wattes, Allen, and Heinle, it states that the former is distinguishable from this case, while the authority of the latter three was undermined by the decision of the Court of Customs and Patent Appeals in In re Schneller, 55 C.C.P.A. 1375, 397 F.2d 350 (1968). I am unable to agree with the majority on either point.
The facts of General Foods are set forth above. As far as I can tell, the only difference between General Foods and this case is that General Foods dealt with method claims, while this case involves product claims. That seems to me to be a distinction without a difference. Neither am I able to agree that In re Sehneller overruled Wattes, Allen, and Heinle. Briefly, in Sehneller, the court upheld the rejection of application claims to the combination ABCY as double patenting in light of earlier patent claims to the combination ABCX. The court noted that the patented claims to ABCX covered the preferred embodiment of ABCXY that was disclosed in the patent because the claims were “comprising-type” claims, and that the later application claims to ABCY would also cover the preferred embodiment of ABCXY that was disclosed in the application because they were also “comprising-type” claims. In re Sehneller, 397 F.2d at 354. Thus, the court stated, “anyone undertaking to utilize what [the inventor] disclosed in the patent ... in the preferred and only form in which he described the invention, would run afoul of’ the application claims. Accordingly, the court held that this time-wise extension of protection was impermissible. Id. at 356. In this case, however, the '318 patent does not identify one single preferred embodiment that would be impaired by the later application claim to metoprolol succinate. Metoprolol succi-nate is only one of eleven possible active ingredients identified for the core of the composition claimed in claim 8 of the '318 patent. Moreover, that Sehneller did not overrule the Wattes, Allen, Heinle, line of cases is made clear, I believe, by the following paragraph in Sehneller distinguishing Heinle:
*1025In re Heinle is clearly distinguishable. The issued patent claimed a mechanical combination for holding a toilet paper roll. The application claimed a separately usable and salable element of that combination, a particular core for the roll. A combination claim does not ‘cover’ or read on a single element. The protection of the combination afforded by the single Heinle patent claim would not have been extended by the application claims directed to the element. We refer to our opinions therein and in In re Allen, 343 F.2d 482, 52 C.C.P.A. 1315, decided the same day, for further elucidation of our thinking on the subject and for the several earlier precedents permitting patenting of a patentable element after the patenting of a combination containing it, in the absence of a terminal disclaimer.
In re Schneller, 397 F.2d at 355.
III.
In affirming the district court’s holding of double patenting with respect to claim 1 of the '154 patent, the majority relies on In re Emert, 124 F.3d 1458 (Fed.Cir.1997). Op. at 1017. In Emert, we upheld a double patenting rejection of a claim in a patent application, which we characterized as a claim to “An oil soluble dispersant mixture useful as an additive comprising: [Bl].” Id. at 1460 (quoting U.S. Application No. 07/250,887) (alteration in original). The rejection was based on an earlier patent claim that we characterized as a claim to “An oil soluble dispersant mixture useful as an additive comprising: [A and B].” Id. at 1459 (quoting U.S. Patent No. 5,8763,624) (alteration in original). I do not believe that Emert controls this case. In Emert, both the patent claim and the application claim were to an oil soluble dispersant and the inquiry focused on whether the content of one claimed dispersant was patentably distinct from the content of the later claimed dispersant. In contrast, here we have an earlier claim to a three-element composition and a later claim to a single compound. In my view, for this reason, Emert is not controlling in this case.
TV.
The district court stated that “[i]f the '161 and '154 patents were valid, they would prevent the public from using the earlier issued invention of claim 8 of the '318 patent upon its expiration because they completely encompass claim 8 as to metoprolol succinate,” and that “[s]uch a result would defeat the public policy behind the double patenting doctrine which is to allow the public to freely use a patent upon its expiration.” In re Metoprolol Succinate Patent Litigation, No. 1620, slip op. at 11, 2006 WL 120343. “The basic concept of double patenting is that the same invention cannot be patented more than once, which, if it happened, would result in a second patent which would expire some time after the original patent and extend the protection timewise.” General Foods, 972 F.2d at 1279-80. Allowance of claim 1 of the '154 patent to metoprolol succinate will not result in the improper extension of the patent for the invention claimed in the '318 patent. That is because in this case, each patent is capable of being practiced by itself, without infringing the other. The public can practice the invention in claim 8 of the '318 patent when it expires by using any of the ten active ingredients recited in the claim other than metoprolol succinate. While some may find it desirable to use metopro-lol succinate as the active ingredient in claim 8 of the '318 patent, and those individuals will be unable to do so until the '154 patent expires, that does not result in *1026the “extension” of claim 8 in the '318 patent, or in any recognized form of double patenting.
For the foregoing reasons, I respectfully dissent from the court’s opinion insofar as it holds that claim 1 of the '154 patent is invalid by reason of obviousness-type double patenting. I would reverse the decision of the district court on that issue,

. The district court determined that claims 1 and 8 were in a genus/species relationship and found double patenting on that basis. While the majority does not resolve this issue, I do not think that this case presents a genus/species situation. As explained in In re Bronson,
In patent law it is axiomatic if claims are to be considered as being in the same genus and species relationship, they must fall into the same statutory class, and that a genus claim must be for the same combination of elements as the species claims, and define broadly the elements or steps which are variants in the several species. A generic claim should include no material element in addition to those recited in the species claim, and must comprehend the organization covered in each of the species claims. 35 C.C.P.A. 1221, 168 F.2d 548, 550 (1948). The '154 patent claim does not describe the same combination of elements as claim 8 of the '318 patent. Metoprolol succinate is the only element in the '154 patent claim, and it is narrower than the first element of claim 8 of the '318 patent, which lists eleven possible active ingredients. Even for the one element that the two claims arguably share, metoprolol succinate, there is no legal or logical support for a determination that me-toprolol succinate describes a genus of the species described by “quinidine sulphate, quinidine bisulphate, quinidine gluconate, quinidine hydrochloride, metoprolol tartrate, metoprolol succinate, metoprolol fumarate, or forosemise, 5-aminosalicylic acid, propa-nolol or alprenolol or a pharmaceutically acceptable salt thereof.” '318 patent, claim 8.